Case: 18-10176      Document: 00515114912         Page: 1    Date Filed: 09/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-10176                             FILED
                                  Summary Calendar                   September 12, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RONEE DAMIEN WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-55-2


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Ronee Damien Williams appeals his conviction and 15-year sentence for
possessing with intent to distribute a controlled substance, possessing a
firearm in furtherance of a drug trafficking crime, and being a felon in
possession of a firearm. He argues that the district court erred by admitting a
hand-written letter, purportedly written by him, and the application of an
enhancement based on the letter. See U.S.S.G. § 3C1.1.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10176    Document: 00515114912      Page: 2   Date Filed: 09/12/2019


                                 No. 18-10176

      Williams has not shown that the district court abused its discretion by
admitting the exhibit into evidence.       See United States v. Jimenez Lopez,
873 F.2d 769, 771 (5th Cir. 1989). The content of the hand-written letter was
sufficient to support a finding that Williams was the author. See United States
v. Isiwele, 635 F.3d 196, 200 (5th Cir. 2011); FED. R. EVID. 901(a).
      With regard to the enhancement, because the facts in the presentence
report (PSR) had an adequate evidentiary basis and Williams did not challenge
the facts in the PSR or offer rebuttal evidence, the district court was permitted
to adopt the PSR without further inquiry.         See United States v. Harris,
702 F.3d 226, 230 (5th Cir. 2012). Given that the enhancement applies to
attempts to obstruct justice, Williams has not shown that the district court
erred, plainly or otherwise, by finding that Williams “attempted to have ‘J.J.’
take responsibility for the drugs” and applying the enhancement. See Puckett
v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2